DETAILED ACTION

This action is in response to communications: Preliminary Amendment filed March 3, 2022.

Claims 21-40 are pending in this case.  Claims 1-20 have been newly cancelled.  Claims 21-40 have been newly added.  This action is made Non-Final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on September 20, 2021, May 3, 2022, June 9, 2022, and August 24, 2022 were filed on/after the mailing date of the application on September 20, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings

The drawings were received on September 20, 2021.  These drawings are accepted.
Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections

Claim 40 is objected to because of the following informalities:  
Claim 40 recites, “generating generate frames…” but should recite, “generating frames…”
Appropriate correction is required.

Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-6 and 8-13 of U.S. Patent No. 11,126,261. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the tables below.

Present Application #17/448,194  
21
22
23
24
25
26
27
28
29
U.S. Patent #11,126,261  
1, 8
9
1, 9, 10
1
1, 3
4
11, 12
5, 6
13


Present Application #17/448,194  
30
31
32
33
34
35
36
37
38
39
U.S. Patent #11,126,261  
1, 8
9
1, 9, 10
1
1, 3
4
5, 6
11
12
13


Present Application #17/448,194  Claim 21
U.S. Patent #11,126,261  Claims 1 and 8
A system comprising:
A system comprising:
a repositionable foveal display to position a steerable display image having a first resolution;
a foveal display to position a steerable display image having a first pixel per degree (PPD) resolution and having a first field of view; 
a field display to provide a field display image having a second resolution lower than the first resolution;
a field display to provide a field display image having a second resolution, that has a PPD lower than the first resolution, and a second field of view larger than the first field of view;

a rendering engine to render a field texture for the field display and a foveal texture for the foveal display;

a compositor including a field compositor to generate frames for the field display from the field texture and a foveal compositor to generate frames for the foveal display from the foveal texture; and

a composition manager designed to sequence and select what is presented including one or more of data in the field display and the foveal display… 
a foveal display controller to determine that the steerable display image should be moved and further to determine whether the foveal display should be extinguished for the move; and upon determining that the foveal display should be extinguished, a fast shut-off logic to extinguish the foveal display prior to moving the foveal display, and re-enable the foveal display after the foveal display is settled.
…upon determining that the foveal display should be repositioned, prior to moving the foveal display extinguishing the foveal display prior to the moving and re-enabling of foveal display after the foveal display is settled, to allow for quick, small repositioning of the foveal display… (claim 8)


Claim 21 of the present application differs from claims 1 and 8 of the patent application in that claim 21 of the present application is broader in scope than that of claims 1 and 8 of the patent application, thus encompasses that of the patent application.

Present Application #17/448,194  Claim 22
U.S. Patent #11,126,261  Claim 9
The system of claim 21, further comprising:
The system of claim 8, further comprising:
the foveal display controller, upon determining that the foveal display should be repositioned, further configured to determine whether a movement should be deferred, and deferring the movement.
upon determining that the foveal display should be repositioned, determining whether a movement should be deferred, and deferring the movement.


Present Application #17/448,194  Claim 23
U.S. Patent #11,126,261  Claims 1, 9, and 10
The system of claim 22, further comprising:
A system comprising:
a rendering engine to render a field texture for the field display and a foveal texture for the foveal display; and
…a rendering engine to render a field texture for the field display and a foveal texture for the foveal display…(claim 1)
upon determining that the foveal display should be repositioned, determining whether a movement should be deferred, and deferring the movement,
…upon determining that the foveal display should be repositioned, determining whether a movement should be deferred, and deferring the movement…(claim 9)
wherein when the movement is deferred, the foveal texture from a prior frame is resampled for display.
…when the movement is deferred, the foveal texture from a prior frame is resampled for display…(claim 10)


Present Application #17/448,194  Claim 24
U.S. Patent #11,126,261  Claim 1
The system of claim 21, further comprising:
A system comprising:
a rendering engine to render a field texture for the field display and a foveal texture for the foveal display.
… a rendering engine to render a field texture for the field display and a foveal texture for the foveal display…


Present Application #17/448,194  Claim 25
U.S. Patent #11,126,261  Claims 1-3
The system of claim 24, further comprising:
A system comprising:
a compositor to generate frames for the foveal display, the frames using one or more of:
… a compositor including a field compositor to generate frames…(claim 1)
current foveal texture data;
current foveal texture data…(claim 3)
previous foveal texture data; and
previous foveal texture data; and…(claim 3)
field texture data.
field texture data…(claim 3)


Present Application #17/448,194  Claim 26
U.S. Patent #11,126,261  Claim 4
The system of claim 25, wherein 
The system of claim 3, wherein
the field texture data used by the compositor to generate frames for the foveal display is resampled field texture data.
the field texture data is resampled field texture data.


Present Application #17/448,194  Claim 27
U.S. Patent #11,126,261  Claims 11 and 12
The system of claim 25, further comprising:
The system of claim 1, further comprising:
a metadata system to attach metadata to frame data, the metadata used in rendering the steerable display image; and
a metadata system to attach metadata to frame data generated by the compositor, the metadata used in rendering the steerable display image…(claim 11)
wherein the metadata includes pose, gaze, and/or position measurements, and the compositor is further to use between a latest pose, gaze and/or position and the metadata to crop the foveal texture.
… the metadata includes pose, gaze, and/or position measurements, and the compositor is further to use between a latest pose, gaze and/or position and the metadata to crop the foveal texture…(claim 12)


Present Application #17/448,194  Claim 28
U.S. Patent #11,126,261  Claims 5 or 6
The system of claim 21, wherein 
The system of claim 1, wherein
the system is asynchronous.
the rendering engine and the compositor are asynchronous…(claim 5)

…the foveal compositor and the field compositor are asynchronous…(claim 6)


Present Application #17/448,194  Claim 29
U.S. Patent #11,126,261  Claim 13
The system of claim 21, further comprising:
The system of claim 1, further comprising:
a digital correction system to provide distortion correction for an optical stack of the steerable display.
a digital correction system to provide distortion correction for an optical stack of the foveal display.


Present Application #17/448,194  Claim 30
U.S. Patent #11,126,261  Claims 1 and 8
A method of displaying a hybrid image, the method comprising:
A system comprising:
positioning a steerable display image having a first resolution, the steerable display image generated by a repositionable foveal display;
a foveal display to position a steerable display image having a first pixel per degree (PPD) resolution and having a first field of view; 
displaying, by a field display, a field display image having a second resolution lower than the first resolution;
a field display to provide a field display image having a second resolution, that has a PPD lower than the first resolution, and a second field of view larger than the first field of view;

a rendering engine to render a field texture for the field display and a foveal texture for the foveal display;

a compositor including a field compositor to generate frames for the field display from the field texture and a foveal compositor to generate frames for the foveal display from the foveal texture; and

a composition manager designed to sequence and select what is presented including one or more of data in the field display and the foveal display… 
determining that the foveal display should be repositioned;
…upon determining that the foveal display should be repositioned…(claim 8)
determining whether the foveal display should be extinguished for the move; and extinguishing the foveal display prior to moving the foveal display, and re-enabling of foveal display after the foveal display is settled.
prior to moving the foveal display extinguishing the foveal display prior to the moving and re-enabling of foveal display after the foveal display is settled, to allow for quick, small repositioning of the foveal display… (claim 8)


Claim 30 of the present application differs from claims 1 and 8 of the patent application in that claim 30 of the present application is broader in scope than that of claims 1 and 8 of the patent application, thus encompasses that of the patent application.

Present Application #17/448,194  Claim 31
U.S. Patent #11,126,261  Claim 9
The method of claim 30, further comprising:
The system of claim 8, further comprising:
upon determining that the foveal display should be repositioned, determining whether a movement should be deferred, and deferring the movement.
upon determining that the foveal display should be repositioned, determining whether a movement should be deferred, and deferring the movement.


Present Application #17/448,194  Claim 32
U.S. Patent #11,126,261  Claims 1, 9, and 10
The method of claim 31, further comprising:
A system comprising:
rendering a field texture for the field display and a foveal texture for the foveal display;
…a rendering engine to render a field texture for the field display and a foveal texture for the foveal display…(claim 1)
upon determining that the foveal display should be repositioned, determining whether a movement should be deferred, and deferring the movement; and
…upon determining that the foveal display should be repositioned, determining whether a movement should be deferred, and deferring the movement…(claim 9)
resampling the foveal texture from a prior frame for display when the movement is deferred.
…when the movement is deferred, the foveal texture from a prior frame is resampled for display…(claim 10)


Present Application #17/448,194  Claim 33
U.S. Patent #11,126,261  Claim 1
The method of claim 30, further comprising:
A system comprising:
rendering a field texture for the field display and a foveal texture for the foveal display.
… a rendering engine to render a field texture for the field display and a foveal texture for the foveal display…


Present Application #17/448,194  Claim 34
U.S. Patent #11,126,261  Claims 1-3
The method of claim 33, further comprising:
A system comprising:
generating frames for the foveal display, the frames using one or more of:
… a compositor including a field compositor to generate frames…(claim 1)
current foveal texture data;
current foveal texture data…(claim 3)
previous foveal texture data; and
previous foveal texture data; and…(claim 3)
field texture data.
field texture data…(claim 3)


Present Application #17/448,194  Claim 35
U.S. Patent #11,126,261  Claim 4
The method of claim 34, wherein
The system of claim 3, wherein
the field texture data used by a compositor to generate frames for the foveal display is resampled field texture data.
the field texture data is resampled field texture data.


Present Application #17/448,194  Claim 36
U.S. Patent #11,126,261  Claims 5 or 6
The method of claim 30, wherein
The system of claim 1, wherein
the method is implemented asynchronously.
the rendering engine and the compositor are asynchronous…(claim 5)

…the foveal compositor and the field compositor are asynchronous…(claim 6)


Present Application #17/448,194  Claim 37
U.S. Patent #11,126,261  Claim 11
The method of claim 30, further comprising:
The system of claim 1, further comprising:
attaching metadata to frame data, the metadata used in rendering the steerable display image.
a metadata system to attach metadata to frame data generated by the compositor, the metadata used in rendering the steerable display image.


Present Application #17/448,194  Claim 38
U.S. Patent #11,126,261  Claim 12
The method of claim 37, wherein
The system of claim 1, further comprising:
the metadata includes pose, gaze, and/or position measurements, and further comprising:
the metadata includes pose, gaze, and/or position measurements,
using a change between a latest pose, gaze and/or position and the metadata to crop the foveal texture.
and the compositor is further to use between a latest pose, gaze and/or position and the metadata to crop the foveal texture.


Present Application #17/448,194  Claim 39
U.S. Patent #11,126,261  Claim 13
The method of claim 30, further comprising:
The system of claim 1, further comprising:
applying distortion correction for an optical stack of the steerable display.
a digital correction system to provide distortion correction for an optical stack of the foveal display.


Present Application #17/448,194  Claim 40
U.S. Patent #11,126,261  Claim 1
A method to present a hybrid image comprising:
A system comprising:
positioning a steerable display image having a first pixel per degree (PPD) resolution and having a first field of view;
a foveal display to position a steerable display image having a first pixel per degree (PPD) resolution and having a first field of view;
providing a field display image having a second resolution, that has a PPD lower than the first resolution, and a second field of view larger than the first field of view;
a field display to provide a field display image having a second resolution, that has a PPD lower than the first resolution, and a second field of view larger than the first field of view;
rendering a field texture for the field display and a foveal texture for the foveal display;
a rendering engine to render a field texture for the field display and a foveal texture for the foveal display;
generating generate frames for the field display from the field texture using a field compositor, and frames for the foveal display from the foveal texture using a foveal compositor; and
a compositor including a field compositor to generate frames for the field display from the field texture and a foveal compositor to generate frames for the foveal display from the foveal texture; and
sequencing and selecting what is presented in the hybrid image including one or more of data in the field display and the foveal display.
a composition manager designed to sequence and select what is presented including one or more of data in the field display and the foveal display.


Claim 40 of the present application differs from claim 1 of the patent application in that claim 40 of the present application is directed to a method, where claim 1 of the patent application is directed to a system.  However, the system of claim 1 of the patent application provides the components for performing the method of claim 40, thus encompasses that of claim 1 of the patent application.

Allowable Subject Matter

Claims 21-40 would be allowable if the Double Patenting rejection may be overcome.

The following is a statement of reasons for the indication of allowable subject matter:  Prior art includes: Regarding independent claims 21 and 30, Wilson et al. (US 10,140,695) disclose a system (Figure 3) comprising: a repositionable foveal display (high resolution (HR) inset display 324) to position a steerable display image having a first resolution (column 3, lines 62 thru column 4, line 1 notes the HR inset display displays the HR inset portion of the inset region at a resolution higher than a peripheral display and is on the order of a human eye’s visual acuity within the fovea region of the retina); a field display (peripheral display 315) to provide a field display image having a second resolution lower than the first resolution (column 4, lines 1-4 notes the peripheral display displays the background region at a low resolution that is on the order of a human eye’s visual acuity outside a fovea region of the retina, column 4, lines 30-34 notes inset region is fixed in relation to the background region, e.g. at the center of the background region, thus the inset region may be considered smaller than the background region); a foveal display controller (e.g. controller 327) to determine that the steerable display image should be moved and further to determine whether the foveal display should be extinguished for the move (column 10, lines 58 thru column 12, lines 19 notes controller for performing various functions and then separating the rendered content into the HR inset portion for the HR inset display 324 and the peripheral-low resolution portion for the peripheral display 315, column 10, lines 22-31 notes steering element, e.g. a steerable mirror, adjusts a position of the inset region in the composite content in accordance with steering instructions from the controller 327, e.g. such that it is centered on the gaze direction, column 15, lines 4-26 notes a fast settling time, where the settling time is the amount of time the steering element takes to adjust to the new location after responding to the change in movement); and upon determining that the foveal display should be extinguished, a fast shut-off logic to extinguish the foveal display prior to moving the foveal display, and re-enable the foveal display after the foveal display is settled (with the limitations emphasized in italics not explicitly taught by Wilson et al.); Kakarlapudi et al. (US 2017/0316601) disclose a system and method rendering textures, such as a field texture and a foveal texture, at different resolutions ([0250]).  Although the prior art of record disclose similar features of the claimed invention as outlined above, the prior art of record fails to teach or suggest, singly or combined, the limitations of independent claims 21 and 30 as recited as a whole (with emphasis on the italicized portions not explicitly taught).  Regarding independent claim 40, Wilson et al. (US 10,140,695) disclose method to present a hybrid image comprising: positioning a steerable display image (e.g. from high resolution (HR) inset display 324) having a first pixel per degree (PPD) resolution and having a first field of view (column 3, lines 62 thru column 4, line 1 notes the HR inset display displays the HR inset portion of the inset region at a resolution higher than a peripheral display and is on the order of a human eye’s visual acuity within the fovea region of the retina); providing a field display image (e.g. from peripheral display 315)  having a second resolution, that has a PPD lower than the first resolution, and a second field of view larger than the first field of view (column 4, lines 1-4 notes the peripheral display displays the background region at a low resolution that is on the order of a human eye’s visual acuity outside a fovea region of the retina, column 4, lines 30-34 notes inset region is fixed in relation to the background region, e.g. at the center of the background region, thus the inset region may be considered smaller than the background region); rendering a field texture for the field display and a foveal texture for the foveal display; generating generate frames for the field display from the field texture using a field compositor, and frames for the foveal display from the foveal texture using a foveal compositor (e.g. compound display assembly 300 and optics block 320) (column 3, lines 36 thru column 4, lines 45 notes compound display assembly 160 includes various optics which combine the inset region and the background region to generate composite content for presentation to a viewing user, column 9, lines 48 thru column 10, lines 57); and sequencing and selecting what is presented in the hybrid image including one or more of data in the field display and the foveal display (column 10, lines 58 thru column 12, lines 19 notes controller for performing various functions and then separating the rendered content into the HR inset portion for the HR inset display 324 and the peripheral-low resolution portion for the peripheral display 315)(with the limitations emphasized in italics not explicitly taught by Wilson et al.); Kakarlapudi et al. (US 2017/0316601) disclose a system and method rendering textures, such as a field texture and a foveal texture, at different resolutions ([0250]).  Although the prior art of record disclose similar features of the claimed invention as outlined above, the prior art of record fails to teach or suggest, singly or combined, the limitations of independent claim 40 as recited as a whole (with emphasis on the italicized portions not explicitly taught).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612